No. 14-0428 West Virginia Department of Transportation v. Newton
                                                                                  FILED
                                                                               May 13, 2015
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
Justice Ketchum, concurring:                                                   OF WEST VIRGINIA



       I am writing to point out to lawyers handling eminent domain cases that there is an

exception to the rule that property is valued as of the date of taking. When there is a decrease in

the value of the condemned property prior to the date of taking which is caused by the public

improvement project, the decreases, in some instances, may be disregarded in determining just

compensation.

       In Huntington Urban Renewal Authority v. Commercial Adjunct Co., 161 W.Va. 360, 242
S.E.2d 562 (1978) we held:

             Any decrease, not of a general character, in the fair market
             value of real property prior to the date of valuation, caused
             by the public improvement for which such property is
             acquired, or by the likelihood that the property will be
             acquired for such improvement, other than that due to
             physical deterioration within the reasonable control of the
             owner, would be disregarded in any determination of the just
             compensation to be awarded the property owner for the
             property.